Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see "Applicant Arguments/Remarks Made in an Amendment" have been fully considered but are moot in light of the additional prior art references. Examiner maintains belief that Raveendran et al. teaches a burn out event and remains relevant to the following claims, however, Turski et al. discloses the entirety of the claimed subject matter except for a line lock device and tire temperature sensor which is taught by Elliot et al.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, & 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turski et al. (US 2010/0161188 A1).
In regard to claim 1, Turski et al. teaches A method, comprising: while locking non-driven wheel brakes and maintaining a vehicle stationary, (Fig. 5 (which discloses the entirety of the claimed subject matter, shown below) & Abstract; Turski et al. receives a request from a user to modify and then perform said vehicle launch event.) receiving a request initiating a bum out event, and spinning driven wheels of the vehicle for a predetermined duration while preventing the vehicle from launching by maintaining the vehicle stationary and the non-driven wheel brakes locked, where parameters for the spinning of the driven wheels, including the predetermined duration, are adjusted based on a vehicle performance during a previous vehicle launch; (Fig. 5 & Pars. 0018-0025; Turski et al. discloses adjusting burn out parameters including a wheel slip of a vehicle in response to a previous launch and launching the vehicle from a standstill thus non-driven wheels are locked prior to launch. Turski et al. discloses multiple vehicle types including forward wheel drive and rear wheel drive vehicles which has non-driven wheels which are locked prior to launch.) and then releasing the non-driven wheel brakes in response to the predetermined duration of the spinning elapsing and launching the vehicle. (Par. 0052; Turski et al. discloses launching the vehicle additional times in response to adjusting vehicle parameters prior to the launch in response to previous launches.)

    PNG
    media_image1.png
    1281
    869
    media_image1.png
    Greyscale

In regard to claim 3, Turski et al. teaches the method of claim 2, further comprising: in response to the predetermined duration of the spinning elapsing, accelerating the vehicle for a duration; and estimating an amount of tire slip based on vehicle speed measurements obtained during the predetermined duration. (Fig. 5 & Pars. 0018-0025; Turski et al. discloses measuring the wheel slip after a vehicle launch which is controlled by a user for a predetermined amount of time.)
In regard to claim 4, Turski et al. teaches the method of claim 2, wherein the vehicle performance during the previous vehicle launch includes a first longitudinal vehicle speed measurement and a second longitudinal vehicle speed measurement, the first longitudinal vehicle speed measurement and the second longitudinal vehicle speed measurement including time-matched values obtained from a first sensor and a second sensor, respectively, during the previous vehicle launch (Fig. 5 & Pars. 0018-0025; Turski et al. discloses multiple instances of vehicle launches and vehicle speed measurements after said launches.)
In regard to claim 6, Turski et al. teaches the method of claim 4, wherein the adjusting at least one of the rotational speed of the driven wheels and the predetermined duration of the spinning includes increasing at least one of the rotational speed of the driven wheels and the predetermined duration of the spinning as a difference between the first longitudinal vehicle speed measurement and the second longitudinal vehicle speed measurement decreases. (Fig. 5 & Pars. 0018-0025; Turski et al. discloses controlling the rotational speed of the vehicle using multiple settings as well as optimizing the speed of the vehicle based on previous launches.)
In regard to claim 7, Turski et al. teaches the method of claim 4, wherein the vehicle performance during the previous vehicle launch further includes a coefficient of friction measurement obtained during the previous vehicle launch, a lateral vehicle speed measurement determined from an output of a radar odometry sensor obtained during the previous vehicle launch, and a yaw rate measurement determined from the output of the radar odometry sensor obtained during the previous vehicle launch (Fig. 5 & Par. 0026 & 0038; Turski et al. discloses multiple sensors each capable of measuring a coefficient of friction., lateral speed measurements, and a yaw rate measurement taken from previous launches.) 
In regard to claim 8, Turski et al. teaches the method of claim 7, wherein the adjusting at least one of the rotational speed of the driven wheels and the duration of the spinning includes increasing at least one of the rotational speed of the driven wheels and the duration of the spinning as the lateral vehicle speed measurement and/or the yaw rate measurement increases. (Fig. 5 & Par. 0026 & 0038; Turski et al. discloses modifying internal vehicle settings in order to control the spinning of the wheels, lateral vehicle speed, and yaw rate after each launch.)
In regard to claim 9, Turski et al. teaches the method of claim 1, wherein the driven wheels alternate between front vehicle wheels and rear vehicle wheels based on a drive mode selection and whether a first disconnect clutch or a second disconnect clutch is engaged. (Fig. 5 & Par. 0018 & 0023; Turski et al. discloses multiple drive modes and a clutch for enabling said drive modes.) 
In regard to claim 10, Turski et al. teaches determining a request for a vehicle launch event, and accelerating a vehicle from rest in response to determining the request for the vehicle launch event; (Fig. 5 (which discloses the entirety of the claimed subject matter, shown below) & Abstract; Turski et al. receives a request from a user to modify and then perform said vehicle launch event.) a method, comprising: measuring launch performance parameters including tire slip during the vehicle launch event of the vehicle via a wheel speed sensor (Par. 0019; wheel slip is measured and adjusted prior to vehicle launch based on previous vehicle launch.) and a radar odometry sensor; (Par. 0024; Turski et al. discloses a sensor subsystem capable of measuring a radar odometry of the vehicle) adjusting burn out parameters for a burn out event that is a next burn out event following the vehicle launch event, where the burn out parameters for the burn out event are adjusted based on the measured launch performance parameters; (Pars. 0018-0025; Turski et al. discloses adjusting burn out parameters including a wheel slip of a vehicle in response to a previous launch.) determining a request to initiate the burn out event, and (Par. 0048; A further launch is initiated based on user settings relating to vehicle parameters.) performing the burn out event with the adjusted burn out parameters responsive to determining the request to initiate the burn out event, wherein performing the burn out event includes preventing the vehicle from launching by locking wheel brakes of non-driven wheels, and spinning driven wheels of the vehicle for a predetermined duration while the wheel brakes of the non-driven wheels are locked and the vehicle is maintained substantially stationary; (Fig. 5 & Pars. 0018-0025; Turski et al. discloses adjusting burn out parameters including a wheel slip of a vehicle in response to a previous launch and launching the vehicle from a standstill thus non-driven wheels are locked prior to launch. Turski et al. discloses multiple vehicle types including forward wheel drive and rear wheel drive vehicles which has non-driven wheels which are locked prior to launch.) and then performing a launch event of the vehicle responsive to completion of the next burn out event. (Par. 0052; Turski et al. discloses launching the vehicle additional times in response to adjusting vehicle parameters prior to the launch in response to previous launches.)
In regard to claim 11, Turski et al. teaches the method of claim 10, wherein the burn out parameters include a driven wheel rotational speed of the driven wheels during the burn out and a burn out duration, and the launch event includes accelerating the vehicle from rest at a greater than threshold acceleration before a threshold duration elapses since a previous burn out event. (Fig. 5 & Pars. 0018-0025; Turski et al. discloses adjusting burn out parameters including a wheel slip of a vehicle in response to a previous launch and launching the vehicle from a standstill thus non-driven wheels are locked prior to launch. Turski et al. discloses controlling the burn out duration based on previous launches.)
In regard to claim 12, Turski et al. teaches the method of claim 11, further comprising: during the next burn out event, spinning the driven wheels of the vehicle at the adjusted driven wheel rotational speed for the adjusted burn out duration while holding non-driven wheels of the vehicle stationary for the adjusted burn out duration. (Fig. 5 & Pars. 0018-0025; Turski et al. discloses adjusting burn out parameters including a wheel slip of a vehicle in response to a previous launch and launching the vehicle from a standstill thus non-driven wheels are locked prior to launch. Turski et al. discloses controlling the burn out duration based on previous launches and further discloses multiple drive modes having non-driven wheels locked prior to launching.)
In regard to claim 13, Turski et al. teaches the method of claim 11, wherein the launch performance parameters include a first vehicle speed and a second vehicle speed, the first vehicle speed and the second vehicle speed including time-matched longitudinal vehicle speed measurements from the wheel speed sensor and the radar odometry sensor, respectively (Fig. 5 & Pars. 0018-0025 & 0048; Turski et al. discloses multiple sensors each capable of measuring multiple instances of vehicle speed after each launch.) 
In regard to claim 14, Turski et al. teaches the method of claim 13, wherein adjusting the burn out parameters for the next burn out event based on the measured launch performance parameters include adjusting one or more of the driven wheel rotational speed during the burn out and the burn out duration based on a difference between the first vehicle speed and the second vehicle speed. (Fig. 5 & Pars. 0018-0025; Turski et al. discloses adjusting burn out parameters including a wheel slip of a vehicle in response to a previous launch and launching the vehicle from a standstill thus non-driven wheels are locked prior to launch. Turski et al. discloses controlling the burn out duration based on previous launches and further discloses multiple drive modes having non-driven wheels locked prior to launching.)
In regard to claim 15, Turski et al. teaches the method of claim 14, wherein the launch performance parameters further include a lateral vehicle speed and a yaw rate, each of the lateral vehicle speed and the yaw rate measured via the radar odometry sensor, and wherein adjusting the burn out parameters for the next burn out event based on the measured launch performance parameters includes further adjusting one or more of the driven wheel rotational speed during the burn out and the burn out duration based on the lateral vehicle speed and the yaw rate (Fig. 5 & Pars. 0018-0025 & 0038; Turski et al. discloses adjusting burn out parameters including a wheel slip of a vehicle in response to a previous launch and launching the vehicle from a standstill thus non-driven wheels are locked prior to launch. Turski et al. discloses controlling the burn out duration based on previous launches and further discloses measuring and controlling a vehicle yaw rate and lateral speed.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Turski et al. (US 2010/0161188 A1) in view of Elliot et al. (U.S. Patent No. 6,406,103)
In regard to claim 2, Turski et al. teaches spinning the driven wheels of the vehicle for the predetermined duration responsive to the request initiating the burn out event (Fig. 5 & Pars. 0018-0025 & 0038; Turski et al. discloses adjusting burn out parameters including a wheel slip of a vehicle in response to a previous launch and launching the vehicle from a standstill thus non-driven wheels are locked prior to launch.) but fails to teach includes heating the driven wheels to a desired temperature prior to the launching of the vehicle.
Elliot et al. makes up for the deficiencies in Turski et al. Elliot et al. includes heating the driven wheels to a desired temperature prior to the launching of the vehicle. (Abstract; See “The present invention is designed to provide a device for variably controlling the duration for which the line lock is engaged, and thus the duration of a burn out so the tires are sufficiently heated, yet not overheated.) 
Turski et al. and Elliot et al. are directed to braking and launch control systems for vehicles and are obvious to combine because Turski et al. is improved with the wheel spin reaching a desired threshold based off of tire temperature at the vehicle launch within Elliot et al., which were well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Turski et al. in view of Elliot et al.
In regard to claim 5, Turski et al. teaches the request initiating the burn out event includes depression of an accelerator pedal (Fig. 5 & Pars. 0018-0025 & 0038; Turski et al. discloses adjusting burn out parameters including a wheel slip of a vehicle in response to a previous launch and launching the vehicle from a standstill thus non-driven wheels are locked prior to launch.) but fails to teach while a line-lock is enabled and a brake pedal is not depressed.
Elliot et al. makes up for the deficiencies in Turski et al. Elliot et al. teaches while a line-lock is enabled and a brake pedal is not depressed. (Abstract; See “The present invention is designed to provide a device for variably controlling the duration for which the line lock is engaged, and thus the duration of a burn out so the tires are sufficiently heated, yet not overheated.)
Turski et al. and Elliot et al. are directed to braking and launch control systems for vehicles and are obvious to combine because Turski et al. is improved with the wheel spin reaching a desired threshold based off of tire temperature at the vehicle launch within Elliot et al., which were well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Turski et al. in view of Elliot et al.
In regard to claim 16, Turski et al. teaches an engine configured propel a vehicle via a plurality of wheels, the plurality of wheels including one or more front wheels and one or more rear wheels; a braking system, including a brake module coupled to each of the plurality of wheels; and a controller storing executable instructions in non-transitory memory that, when executed, cause the controller to: determine a request for a vehicle launch event, and accelerate the vehicle from rest in response to determining the request for the vehicle launch event; then determine that a request for initiating a burn out is received, and spin the rear wheels at a desired speed while preventing the vehicle from launching by maintaining the vehicle stationary with each non-driven wheel locked until a predetermined threshold duration is reached responsive to determining the request for initiating the burn out is received, each of the desired speed and the predetermined threshold duration adjusted based on sensor measurements obtained during the vehicle launch event, where the vehicle launch event is a most recent vehicle launch event,  and then release the brake module coupled to each non-driven wheel of the plurality of wheels in response to the predetermined duration of the spinning elapsing and launching the vehicle in a further vehicle launch event (Fig. 5 & Pars. 0018-0025 & 0038; As described above, Turski et al. discloses each of the above claimed features within Fig. 5 and the accompanying specification.) but fails to teach operate the braking system in a line-lock mode in response to an input from a vehicle operator, where the line-lock mode includes locking each non-driven wheel of the vehicle, the brake module coupled to each non-driven wheel of the plurality of wheels; and while operating the braking system in the line-lock mode and maintaining the vehicle stationary with each non-driven wheel locked, and where the adjusting includes adjusting each of the desired speed and the threshold duration based on a tire temperature estimation that is inferred from the sensor measurements; 
Elliot et al. makes up for the deficiencies in Turski et al. Elliot et al. teaches operate the braking system in a line-lock mode in response to an input from a vehicle operator, where the line-lock mode includes locking each non-driven wheel of the vehicle, the brake module coupled to each non-driven wheel of the plurality of wheels; and while operating the braking system in the line-lock mode and maintaining the vehicle stationary with each non-driven wheel locked, and where the adjusting includes adjusting each of the desired speed and the threshold duration based on a tire temperature estimation that is inferred from the sensor measurements; (Abstract; See “The present invention is designed to provide a device for variably controlling the duration for which the line lock is engaged, and thus the duration of a burn out so the tires are sufficiently heated, yet not overheated.)
Turski et al. and Elliot et al. are directed to braking and launch control systems for vehicles and are obvious to combine because Turski et al. is improved with the wheel spin reaching a desired threshold based off of tire temperature at the vehicle launch within Elliot et al., which were well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Turski et al. in view of Elliot et al.
In regard to claim 17, Turski et al. teaches the system of claim 16, wherein the request for the vehicle launch is determined based on an accelerator pedal being depressed by at least a threshold amount and/or the accelerator pedal being depressed at a rate that is greater than or equal to a threshold rate, and wherein the one or more rear wheels are driven wheels and the one or more front wheels are the non-driven wheels, (Fig. 5 & Pars. 0018-0025 & 0038; Turski et al. discloses adjusting burn out parameters and controlling a vehicle launch based on an engaged clutch.) but fails to teach and the instructions that cause the controller to operate the braking system in the line-lock mode include further executable instructions in nontransitory memory that, when executed, cause the controller to: maintain brake pressure at the brake module coupled to each of the one or more front wheels while releasing brake pressure at the brake module coupled to each of the one or more rear wheels. 
Elliot et al. makes up for the deficiencies in Turski et al. Elliot et al. teaches and the instructions that cause the controller to operate the braking system in the line-lock mode include further executable instructions in nontransitory memory that, when executed, cause the controller to: maintain brake pressure at the brake module coupled to each of the one or more front wheels while releasing brake pressure at the brake module coupled to each of the one or more rear wheels. (Abstract; See “The present invention is designed to provide a device for variably controlling the duration for which the line lock is engaged, and thus the duration of a burn out so the tires are sufficiently heated, yet not overheated.)
Turski et al. and Elliot et al. are directed to braking and launch control systems for vehicles and are obvious to combine because Turski et al. is improved with the wheel spin reaching a desired threshold based off of tire temperature at the vehicle launch within Elliot et al., which were well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Turski et al. in view of Elliot et al.
In regard to claim 18, Turski et al. teaches the system of claim 17, wherein the controller stores further executable instructions in non-transitory memory that, when executed, cause the controller to: release the brake pressure at the brake module coupled to each of the one or more front wheels in response to the predetermined threshold duration elapsing; and adjust the brake pressure at the brake module coupled to each of the plurality of wheels based on a position of a brake pedal after the threshold duration elapses. (Fig. 5 & Pars. 0018-0025; Turski et al. discloses adjusting burn out parameters including a wheel slip of a vehicle in response to a previous launch and launching the vehicle from a standstill thus non-driven wheels are locked prior to launch. Turski et al. discloses multiple vehicle types including forward wheel drive and rear wheel drive vehicles which has non-driven wheels which are locked prior to launch.)
In regard to claim 19, Turski et al. teaches the system of claim 16, further comprising a wheel speed sensor coupled to one or more of the plurality of wheels and a radar odometry sensor,  and wherein the sensor measurements obtained during the most recent vehicle launch event include time-matched vehicle speed measurements made by the wheel speed sensor and the radar odometry sensor. (Fig. 5 & Pars. 0018-0025; Turski et al. discloses multiple sensors measuring multiple parameters after a vehicle launch having timing parameters.)
In regard to claim 20, Turski et al. teaches the system of claim 16, and wherein the sensor measurements obtained during the most recent vehicle launch event (Fig. 5 & Pars. 0018-0025; Turski et al. discloses multiple sensors measuring multiple parameters after a vehicle launch.) but fails to teach further comprising a pressure sensor coupled to a tire of each of the plurality of wheels, further include a tire pressure measured by the pressure sensor coupled to the tire of each of the plurality of wheels, and wherein the controller stores further executable instructions in non-transitory memory that, when executed, cause the controller to: estimate a temperature of each tire based on the tire pressure measured by the pressure sensor coupled to the tire of each of the plurality of wheels
Elliot et al. makes up for the deficiencies in Turski et al. Elliot et al. teaches further comprising a pressure sensor coupled to a tire of each of the plurality of wheels, further include a tire pressure measured by the pressure sensor coupled to the tire of each of the plurality of wheels, and wherein the controller stores further executable instructions in non-transitory memory that, when executed, cause the controller to: estimate a temperature of each tire based on the tire pressure measured by the pressure sensor coupled to the tire of each of the plurality of wheels (Abstract; See “In drag racing it is important to heat the rubber of the rear tires in order to gain added traction, which is typically done through what is called a burn out, or spinning the rear tires on wet pavement until they become hot. At the same time, it is important that the tires not become overly hot, as excessive heating reduces traction. Therefore the length of the burn out is critical. Drag racing vehicles are typically equipped with a device called a line lock, which, when the brake is engaged locks the brake line to maintain pressure on the brake fluid after the brake pedal is released. Locking the front brakes in such a manner allows the driver to gun the engine while the vehicle is in gear, thus spinning the rear tires. The line lock is activated by a line lock button, usually mounted on the steering wheel, which opens and closes a solenoid, activating the line lock. The present invention is designed to provide a device for variably controlling the duration for which the line lock is engaged, and thus the duration of a burn out so the tires are sufficiently heated, yet not overheated.)
Turski et al. and Elliot et al. are directed to braking and launch control systems for vehicles and are obvious to combine because Turski et al. is improved with the wheel spin reaching a desired threshold based off of tire temperature at the vehicle launch within Elliot et al., which were well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Turski et al. in view of Elliot et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 8:30am-4:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661A 
11/15/2022   

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661